Hunstein, Justice.
Having held OCGA § 49-5-180 et seq. to be unconstitutional in State of Ga. v. Jackson, 269 Ga. 308 (496 SE2d 912) (1998), we therefore affirm the superior court’s ruling in Case No. S97A1904. We find no error in the superior court’s refusal to dismiss R. S. G.’s declaratory judgment action and find no merit in Fulton DFCS’s assertion that the superior court’s order was invalid as a mere advisory opinion.
*337Decided March 20, 1998.
Thurhert E. Baker, Attorney General, William C. Joy, Senior Assistant Attorney General, Shalen A. Sgrosso, Assistant Attorney General, for appellants.
Gambrell & Stolz, Seaton D. Purdom, Alvin T. Wong, for appel-lee.
The cross-appeal by R. S. G. is dismissed as moot.

Judgment affirmed in Case No. S97A1904. Appeal dismissed in Case No. S97X1905.


All the Justices concur.